Opinion issued August 15, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00597-CV
                            ———————————
    IN RE INNOVATIVE SOLUTIONS, LLC AND JAMES S. GODDARD JR.,
                            Relators



             Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

       Relators Innovative Solutions, LLC and James S. Goddard Jr. challenge the

trial court’s oral order sending the parties to mediation.1 Relators have also filed a

motion to stay the trial court’s order pending disposition of this proceeding.



1
       The underlying case is Harris Kempner Jr. and Harris Kempner III v. Innovative
       Vision Solutions, LLC and James S. Goddard, Jr., cause number 16-CV-0912,
       pending in the 212th District Court of Galveston County, Texas, the Honorable
       Patricia Grady presiding.
      Relators have not demonstrated that the trial court abused its discretion in

sending the parties to mediation. See In re Ford Motor Co., 988 S.W.2d 714, 718

(Tex. 1998) (mandamus will only issue if relator demonstrates both abuse of

discretion by trial court and no adequate remedy by appeal). Accordingly, we deny

the petition. All pending motions are dismissed as moot.

                                 PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.




                                         2